Citation Nr: 1738456	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969 and from April 1974 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In an April 2015 decision, the Board determined a claim for entitlement to a TDIU rating had been reasonably raised as part of the Veteran's PTSD increased rating claim in accordance with Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the Board remanded the issue of entitlement to a TDIU rating for additional development.  It has since been returned for further appellate action. 


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  

In the course of the April 2015 remand, the Board instructed the RO to initiate all indicated development with regard to the inferred issue of entitlement to a TDIU rating.  The Board also instructed the RO to obtain VA examinations and medical opinions addressing the functional impairments caused by the Veteran's service-connected disabilities.  Though more than two years has passed since the Board's April 2015 remand, to date, the RO has wholly failed to effectuate any of the Board's remand instructions.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Since the RO has not yet substantially complied with the prior Board instructions, a remand is necessary at this time. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issue on appeal, to include any more recent treatment records related to the Veteran's service-connected disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Also, notify the Veteran as to what information or evidence is needed to substantiate his TDIU claim pursuant to 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  Additionally, the Veteran should be requested to complete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and if necessary, a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to comment on the occupational effects caused by the Veteran's service-connected disabilities.  The examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected conditions, to include the medications taken for each disability.  The types of impairments the examiner should address include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's competent lay statements. 

In addition, the examiner should comment on whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either alone or in concert, are sufficiently disabling to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

4.  Then undertake any other indicated development. 

5.  Finally, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.










The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


